DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher M. Tobin (Reg. 40,290) on 07/23/2021. Accordingly, since a complete record of the interview has been incorporated in the instant examiner’s amendment, no separate interview summary form is included in the instant office letter MPEP § 713.04.

CORRECTIONS MADE IN THE APPLICATION
This listing of claims replaces all prior versions, and listings, of claims in the application: 
IN THE CLAIMS:
1.    (Currently Amended) A communication system comprising:
	a first communication unit including a first terminal, a transmission circuit configured to transmit a clock signal via the first terminal, a first resistor inserted into a path between the first terminal and a power supply, a first switch configured to couple the power supply and the 
	a second communication unit including a second terminal coupled to the first terminal of the first communication unit via a first wiring line, a reception circuit configured to receive the clock signal via the second terminal and through the first wiring line, a power storage device, a second switch configured to couple the second terminal and the power storage device to each other by being turned on, and a second controller configured to control an operation of the second switch, the second communication unit being configured to operate by supply of a voltage of the power storage device as a power supply voltage,
wherein the first controller is configured to turn off the first switch during a communication period in which the first communication circuit transmits and receives data information included in the data signal and to turn on the first switch during a first period within a period other than the communication period.
	2.    (Currently Amended) The communication system according to claim 1, wherein
	the first communication unit further includes a third terminal, a first communication circuit configured to transmit and receive a data signal via the third terminal, and a second resistor inserted into a path between the third terminal and the power supply,
	the second communication unit further includes a fourth terminal coupled to the third terminal of the first communication unit via a second wiring line, and a second communication circuit configured to transmit and receive the data signal via the fourth terminal[,]. 

3.    (Original) The communication system according to claim 2, wherein the first controller is configured to change a state of the first switch from an on state to an off state at a first timing before the transmission circuit starts to transmit the clock signal.
	4.    (Original) The communication system according to claim 2, wherein the first controller is configured to change a state of the first switch from an off state to an on state at a second timing after the transmission circuit completes a transmission of the clock signal.
	5.    (Original) The communication system according to claim 2, wherein
	the first communication circuit makes the data signal transition before the transmission circuit starts to transmit the clock signal, and
the first controller changes a state of the first switch from an on state to an off state on a basis of the data signal and the clock signal before the transmission circuit starts to transmit the clock signal.
	6.    (Original) The communication system according to claim 2, wherein
	the first communication circuit makes the data signal transition after the transmission circuit completes a transmission of the clock signal, and
	the first controller changes a state of the first switch from an off state to an on state on a basis of the data signal and the clock signal after the transmission circuit completes the transmission of the clock signal.
7.    (Original) The communication system according to claim 2, wherein
	the first communication circuit makes the data signal transition before the transmission circuit starts to transmit the clock signal, and

8. (Original) The communication system according to claim 2, wherein
the first communication circuit makes the data signal transition after the transmission circuit completes a transmission of the clock signal, and
	the second controller changes a state of the second switch from an off state to an on state on a basis of the data signal and the clock signal after the transmission circuit completes the transmission of the clock signal.
	9. (Previously Presented) A communication unit comprising: 
a first terminal and a second terminal;
a transmission circuit configured to transmit a clock signal via the first terminal; 
a first resistor inserted into a path between the first terminal and a power supply; 
a first switch configured to couple the power supply and the first terminal to each other by being turned on;
	a first controller configured to control an operation of the first switch;
	a communication circuit configured to transmit and receive a data signal via the second 
terminal, and a second resistor inserted into a path between the second terminal and the power supply,
	wherein the controller is configured to turn off the first switch during a communication period in which the communication circuit transmits and receives data information included in the data signal and to turn on the first switch during a first period within a period other than the communication period.

	11.    (Previously Presented) The communication unit according to claim 9, wherein the controller is configured to change a state of the first switch from an off state to an on state at a second timing after the transmission circuit completes a transmission of the clock signal.
	12.    (Previously Presented) The communication unit according to claim 9, wherein 
the communication circuit makes the data signal transition before the transmission circuit starts to transmit the clock signal, and
the controller changes a state of the first switch from an on state to an off state on a basis of the data signal and the clock signal before the transmission circuit starts to transmit the clock signal.
	13. (Previously Presented) The communication unit according to claim 9, wherein 
the communication circuit makes the data signal transition after the transmission circuit completes a transmission of the clock signal, and
the controller changes a state of the first switch from an off state to an on state on a basis of the data signal and the clock signal after the transmission circuit completes the transmission of the clock signal.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, and 9 in the instant application is the first controller configured to turn off the first switch during a communication period in which the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.P/Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184